IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-64,790-01 through -04


EX PARTE JOHN TURNER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBERS 2002CR7108, 2003CR849, 2003CR1786, 
AND 2003CR3625 IN THE 187TH JUDICIAL
DISTRICT COURT OF BEXAR COUNTY


 Per Curiam.


O R D E R

 These are applications for writ of habeas corpus that were transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of burglary of a habitation, sexual assault, and two counts
of aggravated sexual assault.  Punishment was assessed at confinement for sixty years in
three counts, and twenty years for one count, and one sixty year sentence was ordered to run
consecutive to another one.  These convictions were affirmed on appeal, Turner v. State,
Nos. 04-04-888-CR, 04-04-889-CR, 04-04-890-CR, and 04-04-891-CR, (Tex. App. -San
Antonio, delivered October 19, 2005, no pet.).
 Applicant claims that he was denied the opportunity to file a pro se petition for
discretionary review, and the trial court has recommended that he receive such an
opportunity.  However, this record does not clearly show that Applicant is entitled to file an
out-of-time petition for discretionary review, and relief is denied.

FILED: June 28, 2006
DO NOT PUBLISH